x

Case 8:21-mc-00087-CEH-JSS Document1 Filed 06/17/21 Page 1 of 1 PagelD 1

AO 451 (Rev, 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

 

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

 

 

DAN-BUNKERING (AMERICA) INC. ) _ ‘
Plaintiff ) Bi2i-me-B/- Cre “JSS
Vv. ) Civil Action No. 3:20-cv-3341
ICHOR OIL, LLC., ET AL )
7 _ Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 05/05/2021 .

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: ——_—*06/11/2021

CLERK OF COURT

| \
Won K hfe ld

Signature of C: lerk by Deputy Clerk

 

TPK OY] $F
